In a taxpayer’s suit under section 51 of the General Municipal Law, to recover moneys alleged to have been illegally paid, collusion must be proven. (Daly v. Haight, 170 App. Div. 470; Wallace v. Jones, 195 N. Y. 511; Shiebler v. Smith, 178 App. Div. 925.) Here the court expressly refused to find that the charges were false, fictitious or fraudulent. The complaint did not charge collusion, but only that the audit and allowance of the charges were illegal. Judgment reversed and complaint dismissed, without costs. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.